Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

RONALD E. McSHURLEY                               JAMES E. MOORE
Muncie, Indiana                                   Department of Child Services
                                                  Muncie, Indiana

                                                  ROBERT J. HENKE
                                                  DCS Central Administration
                                                  Indianapolis, Indiana

                                                                                 FILED
                                                                            Dec 28 2012, 9:04 am
                                 IN THE
                       COURT OF APPEALS OF INDIANA                                   CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




IN RE THE TERMINATION OF THE                      )
PARENT-CHILD RELATIONSHIP OF                      )
K.K. (Minor Child) and                            )
                                                  )
R.I. (Father),                                    )
                                                  )
        Appellant-Respondent,                     )
                                                  )
                 vs.                              )        No. 18A02-1205-JT-434
                                                  )
THE INDIANA DEPARTMENT OF CHILD                   )
SERVICES,                                         )
                                                  )
        Appellee-Petitioner.                      )


                       APPEAL FROM THE DELAWARE CIRCUIT COURT
                             The Honorable Alan K. Wilson, Judge
                           The Honorable Brian M. Pierce, Magistrate
                                Cause No. 18C02-1108-JT-23


                                       December 28, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                            Case Summary

        R.I. (“Father”) appeals the trial court’s involuntary termination of his parental rights to

his child, K.K. We affirm.

                                   Facts and Procedural History

        Except as noted below, Father does not challenge the correctness of the factual

findings in the trial court’s termination order, which reads in pertinent part as follows:

        1.      That [Father] is the father of [K.K.], born June 4, 2010.

        2.      That [K.K.] was removed from her parents by Order at a Detention
                Hearing held June 7, 2010 in the underlying Child in Need of Services
                (CHINS) cause ….[1]

        3.      That, since removal, [K.K.] was not returned to the care of either of her
                parents.

        4.      That the child was adjudicated to be a CHINS in a hearing held on
                September 21, 2010.

        5.      That a Permanency Plan of Adoption was approved at a hearing on June
                6, 2011.

        6.      That [Father] has continuously resided in prison for the duration of the
                underlying CHINS cause.

        7.      That [Father] has continuously resided in prison for the duration of the
                child’s life.

        8.      That [Father] currently resides in prison serving an eight (8) year
                sentence for two counts of Felony Battery.

        9.      That [Father] has never had any contact with the child.



        1
            According to DCS case manager Krista Garrett, both K.K. and her mother tested positive for
cocaine, benzodiazepines, and marijuana at the time of K.K.’s birth. Tr. at 20. The mother’s parental rights
were later terminated.

                                                     2
       10.     That [Father’s] earliest possible release date from prison is January 21,
               2014.

       11.     That [Father] has an extensive history of Felony convictions and
               incarcerations from multiple crimes committed in multiple Indiana
               counties extending back at least as far as 1990.

       12.     That [Father] has demonstrated, consistently over an extended period of
               time, an inability both to abide by the law and remain out of prison.

       13.     That since the child has been placed in foster care the child has shown
               systematic and consistent improvement in her development.

Appellant’s App. at 38.

       On August 3, 2011, the Department of Child Services (“DCS”) filed a petition for the

involuntary termination of Father’s parental rights. After a hearing, on April 25, 2012, the

trial court issued its termination order, which contains the following additional findings and

conclusions:

       14.     That the child needs a safe, stable, secure and permanent environment
               in order to thrive. [Father] has not demonstrated the ability to provide
               the child with such an environment.

       15.     That the CASA agrees that it is in the best interest of the child to
               terminate the parental rights of [Father].

       16.     That based on the foregoing there is a reasonable probability that the
               conditions that resulted in the child’s removal will not be remedied.

       17.     That based on the foregoing there is a reasonable probability that the
               continuation of the parent/child relationship herein poses a threat to the
               well being of the child.

       18.     Termination of the parent/child relationship is in the best interest of the
               child.

       19.     The Indiana DCS has a satisfactory plan for the care and treatment of
               the child, which includes adoption.

                                                3
        20.     The Indiana DCS has proven [its] petition herein by clear and
                convincing evidence.

        IT IS NOW THEREFORE ORDERED that the parent/child relationship
        between [Father] and [K.K.] is hereby terminated together with all rights and
        privileges contained therein.

Id. at 38-39. Father now appeals.

                                      Discussion and Decision

        Indiana Code Section 31-35-2-4(b) provides that a petition to terminate parental rights

must meet the following relevant requirements:2

        (2) The petition must allege:

        (A) that one (1) of the following is true:

                (i) The child has been removed from the parent for at least six (6)
                months under a dispositional decree.

                (ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable
                efforts for family preservation or reunification are not required,
                including a description of the court’s finding, the date of the finding,
                and the manner in which the finding was made.

                (iii) The child has been removed from the parent and has been under the
                supervision of a county office of family and children or probation
                department for at least fifteen (15) months of the most recent twenty-
                two (22) months, beginning with the date the child is removed from the
                home as a result of the child being alleged to be a child in need of
                services or a delinquent child;

        (B) that one (1) of the following is true:




        2
           Indiana Code Section 31-35-2-4 was amended slightly in 2012. We quote the version of the statute
in effect when DCS filed its termination petition in 2011.

                                                    4
               (i) There is a reasonable probability that the conditions that resulted in
               the child’s removal or the reasons for placement outside the home of
               the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the parent-
               child relationship poses a threat to the well-being of the child.

               (iii) The child has, on two (2) separate occasions, been adjudicated a
               child in need of services;

       (C) that termination is in the best interests of the child; and

       (D) that there is a satisfactory plan for the care and treatment of the child.

DCS must prove “each and every element” by clear and convincing evidence. In re G.Y., 904

N.E.2d 1257, 1261 (Ind. 2009); Ind. Code § 31-37-14-2. Clear and convincing evidence

requires the existence of a fact to be highly probable. Hardy v. Hardy, 910 N.E.2d 851, 859

(Ind. Ct. App. 2009). “Clear and convincing evidence need not show that the custody by the

parent is wholly inadequate for the child’s survival. Instead, it is sufficient to show by clear

and convincing evidence that the child’s emotional and physical development would be

threatened by the parent’s custody.” In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010)

(citation omitted). If the trial court finds that the allegations in a petition are true, the court

shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).

       We have long had a highly deferential standard of review in cases involving the

termination of parental rights. In re I.A., 903 N.E.2d 146, 152-53 (Ind. Ct. App. 2009). We

neither reweigh evidence nor assess witness credibility. Id. at 153. We consider only the

evidence favorable to the trial court’s judgment and the reasonable inferences therefrom. Id.

Where the trial court enters findings of fact and conclusions thereon, we apply a two-tiered


                                                5
standard of review: we first determine whether the evidence supports the findings and then

determine whether the findings support the conclusions. Id. “We will set aside a judgment

only when it is clearly erroneous. A judgment is clearly erroneous when the findings do not

support the trial court’s conclusions or the conclusions do not support the judgment.” A.B.,

924 N.E.2d at 669. Clear error is that which “leaves us with a definite and firm conviction

that a mistake has been made.” J.M. v. Marion Cnty. Office of Family & Children, 802

N.E.2d 40, 44 (Ind. Ct. App. 2004), trans. denied.

        The only factual finding that Father challenges is the trial court’s determination that

his earliest possible release date from prison is January 21, 2014. Father testified that he

could be released as early as September 21, 2012, but he offered no documentation to support

his claim. This challenge is merely an invitation to reweigh evidence and judge credibility,

which we may not do. I.A., 903 N.E.2d at 152-53.

        Father also challenges three of the trial court’s conclusions: (1) that there is a

reasonable probability that the conditions that resulted in K.K.’s removal will not be

remedied; (2) that there is a reasonable probability that the continuation of the parent-child

relationship poses a threat to K.K.’s well-being; and (3) that termination of the parent-child

relationship is in K.K.’s best interests.3 Father’s argument is as follows:

        The Court’s Order Terminating Father’s Rights clearly states that the sole
        reason for terminating his rights was his criminal history and current
        incarceration. There was absolutely no evidence to prove that if released from
        prison [Father] could not properly care for the child, that he had any history of


        3
          We note that DCS was required to prove either (1) or (2), but not both, pursuant to Indiana Code
Section 31-35-2-4(b)(2)(B).

                                                    6
        abuse, neglect or substantial [sic] abuse issues, or that he could not financially
        provide for his daughter.

Appellant’s Br. at 7.

        Father’s argument substantially minimizes his significant criminal history. At the

termination hearing, Father candidly acknowledged that he had spent only one year out of

prison since 1990. He impregnated K.K.’s mother during that hiatus and was reincarcerated

before K.K. was born.            Father has accumulated approximately half a dozen felony

convictions ranging from battery to burglary to theft. He is currently incarcerated for

battering a prison guard, and he avoided a habitual offender adjudication by pleading guilty

to that crime.4 Clearly, Father has demonstrated that he cannot behave responsibly either

inside or outside prison walls.

        We have said that

        [i]n judging a parent’s fitness, the trial court should examine the parent’s
        fitness at the time of the termination hearing, as well as the parent’s habitual
        patterns of conduct, to determine whether there is a substantial probability of
        future neglect or deprivation of the child. A court may properly consider
        evidence of a parent’s prior criminal history, drug and alcohol abuse, history of
        neglect, failure to provide support, and lack of adequate housing and
        employment.

McBride v. Monroe Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App.

2003) (citation omitted). “A parent’s historical inability to provide adequate housing,

stability and supervision coupled with a current inability to provide the same will support a

finding that termination of the parent-child relationship is in the child’s best interests.”


        4
            Father claimed that another inmate battered the guard, but the trial court was entitled to disbelieve
this self-serving testimony.

                                                       7
Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006),

trans. denied. “The purpose of terminating parental rights is not to punish parents but to

protect their children. Although parental rights have a constitutional dimension, the law

allows for their termination when parties are unable or unwilling to meet their responsibility

as parents.” In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct. App. 2004) (citation omitted).

“Individuals who pursue criminal activity run the risk of being denied the opportunity to

develop positive and meaningful relationships with their children.” Matter of A.C.B., 598

N.E.2d 570, 572 (Ind. Ct. App. 1992).

       Father, who was born in 1965, has spent most of his adult life behind bars and has

never had any contact with his daughter. Assuming that he will be released from prison in

January 2014, K.K. will be almost four years old. Father has not demonstrated that he will be

able to obtain (and maintain) adequate housing and employment or demonstrate the

appropriate parenting skills that would be necessary to gain custody of his daughter, who has

bonded with her foster family and needs stability and permanency. Given Father’s extensive

criminal history, it is also highly questionable whether he will be able to remain out of prison.

As we said in another case involving a parent who had been incarcerated since before his

child’s birth, “[e]ven assuming that [Father] will eventually develop into a suitable parent, we

must ask how much longer [K.K.] should have to wait to enjoy the permanency that is




                                               8
essential to her development and overall well-being.” Castro, 842 N.E.2d at 375.5 In sum,

we cannot say that the trial court’s conclusions are clearly erroneous. Therefore, we affirm

its order terminating Father’s parental rights.

        Affirmed.

KIRSCH, J., and MATHIAS, J., concur.




        5
           Father contends that the facts of this case are “strikingly similar” to those in Rowlett v. Vanderburgh
County Office of Family & Children, 841 N.E.2d 615 (Ind. Ct. App. 2006), trans. denied, in which another
panel of this Court reversed an order terminating the incarcerated father’s parental rights. Appellant’s Br. at 7.
We disagree. Unlike Father, Rowlett was living with his children when they were removed by DCS and had
not spent nearly as much time in prison.


                                                        9